Per Curiam. Appellee brought this action against appellants to recover for a balance of salary for the year 1887, which was due for the time after, as he claimed he was wrongfully discharged from their employment. The defense was that the contract of employment was not tobe performed within one year from the making thereof, and consequently he was entitled to wages only for the time he continued in service. Whether the contract was within the terms of the statute of frauds was made an issue of fact between the parties on the trial, and the jury found under correct instructions by the court, in favor of appellee, on that as well as the other issues in the case. We have examined all the points made by appellants’ counsel for reversal, and there is none which warrants interference with the judgment. The instruction, of the modification of which complaint is made, was not strictly correct as asked, and might have been refused. As given by the court the law is correctly stated. Neither was there error in the admission of evidence which is available on this record to appellant, nor .in rule as to the measure of damages, or appellee’s duty to seek other employment. The judgment of the Circuit Court will be affirmed. Judgment affirmed.